Case 2:19-cv-02274-SHM-tmp Document 26 Filed 02/20/20 Page 1 of 1                    PageID 138




                           UNITED STATES DISTRICTCOURT
                          WESTERN DISTRICT OF TENNESSEE
                                WESTERN DISTRICT


CHARLES DOTSON,

       Plaintiff,

v.                                                    Civil Action: 2:19-cv-2274-SHM-jay


ALLY FINANCIAL, INC.,

       Defendant.


                                   ORDER OF DISMISSAL



       Before the Court is the parties’ February 20, 2020 voluntary dismissal with prejudice (D.E.

25). For good cause show, this action is DISMISSED with Prejudice pursuant to Fed. R. Civ. P.

41(a)(1)(A). Each party shall bear its own costs and attorneys’ fees.

       IT IS SO ORDERED, this 20th day of February, 2020.


                                                     _/s/ Samuel H. Mays, Jr. __ ____________
                                                     SAMUEL H. MAYS, JR.
                                                     UNITED STATES DISTRICT JUDGE
